Title: To James Madison from Thomas Lightfoot Griffin, 26 February 1811
From: Griffin, Thomas Lightfoot
To: Madison, James


City of Washington Feby. 26. 1811
Mr. Thomas Lightfoot Griffin by way of subjunction to his Letter of the 20th. Inst. addressed to His Excellency James Madison President of the United States of America presents his most respectful compliments and respectfully solicits an answer in regard to the subject matter contained therein; and is ready & willing now and at all times hereafter to make reply to any Interrogatories that may be propounded him by the President himself should such a measure be adopted or deemed in the least degree necessary. He has other Letters in his possession at the service of the President which he will transmit him at any time. With the most profound respect He subscribes himself
Tho: L: Griffin
